DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed December 16, 2021 has been entered.  Claims 1-4, 7-16 are pending in the application.  Applicant’s arguments have overcome the previous 35 U.S.C. 112(a) rejection applied to claim 6. 

Election/Restrictions
Claims 1-4, 7-11, and 13-16 allowable. Claim 12, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions embodied in Species A (claim 11) and Species B (claim 12), as set forth in the Office action mailed on July 27, 2021, is hereby withdrawn and claim 12 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
Claim 1-4, 7-16 are allowed
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record includes:
Miller et al. (U.S. 2014/0221792 A1) (hereinafter – Miller) (cited from Applicant’s IDS dated 11/30/2020) with further evidence by University of Oslo Department of Physics (“What is Bioimpedance?” Oslo Bioimpedance and Medical Technology Group. 2011) (hereinafter –Oslo)
Linz P, et al. Skin sodium measured with ²³Na MRI at 7.0 T. NMR Biomed. 2015 Jan;28(1):54-62. doi: 10.1002/nbm.3224. Epub 2014 Oct 18. PMID: 25328128. (hereinafter – Linz)
Brunswick (U.S. 2013/0053673 A1) (hereinafter -- Brunswick).
Amended independent claim 1 is directed towards identifying skin sodium content by using a regression model relating skin sodium content to two variables, skin resistivity and age, with regression constants identified through sodium magnetic resonance imaging (Na-MRI).  Miller teaches determining skin sodium content through a regression model.  Linz teaches acquisition of regression constants in a linear regression of skin sodium content to age using Na-MRI-derived constants.  Brunswick teaches correlation of skin sodium content with skin resistivity.  However, the combination of arts do not result in the specific regression model claimed by Applicant, nor would it be obvious to derive such a model.
Since Linz is used to teach regression constants derived from Na-MRI, but has only derived a set of constants relating age to skin sodium content, the specifics of the narrow regression model taught by Linz would not be obvious to one skilled in the art to apply to the specifics of Brunswick.  It would not be obvious to apply the identification of Na-MRI-derived constants relating age and skin sodium content as taught by Linz to the relation of skin conductivity to skin sodium content as taught by Brunswick since .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/J.X./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791